Judgment unanimously modified, on the law and on the facts, without costs or disbursements to any party, to delete the second and third numbered subdivisions of the first decretal paragraph and to delete the second decretal paragraph providing for the cancellation of certain building permits and making various directions for the implementation of a proposed but not yet propounded urban renewal plan pursuant to article 15 of the General Municipal Law, by restoring all building permits heretofore duly issued by agencies of the City of New York to petitioner Beral Estates, Inc., and by dismissing the petition in behalf of petitioner Duffy and others on the ground that it is insufficient as a matter of law, and the judgment *528is otherwise affirmed. Despite the importance of the issues raised in this consolidated proceeding, there has been a shocking 'failure by the parties to support by reference to any rule of law in decision or statute, the extraordinary demands for relief against the city and in restraint of private property rights. On argument it was conceded that nothing contained in article 15 of the General Municipal Law provided authority for any of the demands against the city or the relief sought in restraint of private property owners. Reference to any other law was uncertain and eventually found to be untenable. Certainly the minimum requirements of a basis in either statute or decisional law were not met. And the grave constitutional questions resulting from the taking of property were not even reached. Lastly the city’s sterile effort to adopt a neutral stance in these controversies for the past five years did not contribute to a resolution of the problems. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Steuer and Capozzoli, JJ.